Name: Commission Regulation (EEC) No 2429/87 of 10 August 1987 on arrangements for imports into Spain of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 224/8 Official Journal of the European Communities 12. 8 . 87 COMMISSION REGULATION (EEC) No 2429/87 of 10 August 1987 on arrangements for imports into Spain of certain textile products originating in South Korea from South Korea to Spain before the entry into force of Regulation (EEC) No 1517/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the . Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into Spain of certain textile products (category 41 ) specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 12 May 1987 South Korea was notified of a request for consulta ­ tions ; Article 1 Without prejudice to the provisions of Article 2, imports into Spain of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from South, Korea to Spain before the date of entry into force of Regulation (EEC) No 1517/87 and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actully took place before that date. 2. Imports of products shipped from South Korea to Spain from the date of entry into force of Regulation (EEC) No 1517/87 shall remain subject to the double checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . In applying the provisions of paragraph 2 all quanti ­ ties of products shipped from South Korea to Spain from 1 January 1987 and released for free circulation shall be deducted from the quantitative limit for 1987. This quan ­ titative limit shall not, however, prevent the importation of products covered thereby but shipped from South Korea to Spain before the entry into force of Regulation (EEC) No 1517/87 or products covered by export licences issued as provided for in Regulation (EEC) No 1517/87. Whereas, pending the outcome of the requested consulta ­ tions, imports into Spain were made subject to a provisi ­ onal quantiative restriction for the period from 12 May to 11 August 1987 by Commission Regulation (EEC) No 1517/87Q ; Whereas, in the course of consultations held on 6 August 1987, it was agreed that imports of products falling within category 41 into Spain should be subject to quantitative limits for the years 1987 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea into Spain between 1 January 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1987 ; Whereas this quantitative limit does not prevent the importation of products covered thereby but shipped Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p . 42 . 0 OJ No L 142, 2 . 6 . 1987, p . 16 . It shall apply until 31 December 1991 . 12. 8 . 87 Official Journal of the European Communities ' No L 224/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1987. For the Commission Manuel MARlN Vice-President ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Thirdcountry Units MemberStates Quantitative limits 41 ex 51.01 A 51.01-01 , 02, 03, 04, 08, 09, 10 , 12, 20, 22, 24, 27, 29, 30, 41 , 42, 43, 44, 46, 48 Yam of synthetic filament (con ­ tinuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre South Korea Tonnes E 1987 : 1 550 1988 : 1 620 1989 : 1 693 1990 : 1 769 1991 : 1 848